     Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION



 UNITED STATES OF AMERICA

                     V.                       CR: 120-109


 JACINTHIA WILLIAMS,


                               PLEA AGREEMENT


       Defendant Jacinthia Williams, represented by her counsel Troy Clark, and the

United States of America, represented by Assistant United States Attorneys J.

Thomas Clarkson and Patrick Schwedler have reached a plea agreement in this case.

The terms and conditions of that agreement are as follows.

1.     Guilty Plea

       Defendant, having been advised of the right to be charged by Indictment,

agrees to waive that right and enter a plea of guilty to Count One of the Information,

which charges 18 U.S.C. § 1343.

2.     Elements and Factual Basis


       The elements necessary to prove the offense charged in Count One are (1)that

the Defendant voluntarily and intentionally devised or participated in a scheme to

defraud another out of money;(2) the false pretenses, representations, or promises

were about a material fact;(3) that the defendant acted with the intent to defraud;

and (4) the Defendant transmitted or caused to be transmitted by wire some

communication in interstate commerce to help carry out the scheme to defraud.
   Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 2 of 16




      Defendant agrees that she is, in fact, guilty of this offense. She agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

      From around June 17, 2020, and continuing until in or about August 18, 2020,

the exact dates being unknown, in the Southern District of Georgia, Defendant

Jacinthia Williams, did knowingly devise and intend to devise a scheme and artifice

to defraud, and to obtain money and property, by means of materially false and

fraudulent pretenses, representations, and promises, and for the purpose of executing

the scheme and artifice and to obtain money and property, caused interstate

communications to be made over the Internet, in furtherance of the scheme and

artifice to defraud, in violation of Title 18, United States Code, Section 1343.

      In furtherance of this scheme, and to effect the objects thereof, the Defendant

committed one or more of the following overt acts:

         • Between on or about June 17, 2020 and June 30, 2020, WILLIAMS

             applied, or caused the submission of apphcations, for Economic Impact

             Disaster Loans (EIDL) with the Small Business Administration (SBA)

             that were earmarked for small businesses that were suffering the

             economic consequences of the COVID-19 pandemic.

         •    In order to obtain an EIDL, a qualifying small business must submit an

             onhne application to the SBA and provide information about its

             operations, such as the number of employees, gross revenues for the 12-

             month period preceding the disaster, and the cost of goods sold in the

             12-month period preceding the disaster.In the case ofEIDLs for GOVXD-
Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 3 of 16




        19 relief, the 12-month period was that preceding January 31, 2020. The

        applicant must also certify all the information the in application is true

        and correct to the best of the applicant's knowledge. The applicant must

        also use the EIDL funds for qualifying, legitimate business purposes.

        WILLIAMS applied, or caused the submission of applications, for loans

        through https://covid19rehef.sba.gov/#/ for three businesses that were in

        her or her husband's name: Williams Credit Solutions, LLC; Cynt's

        Kitchen; and "Company 1," making the following representations:

                Entity                 Gross Revenue        Employees

   Williams Credit Solutions, LLC      $85,000             1

    Cynt's Kitchen                     $88,000             7
    Company 1                          $165,000            10




        Each of the SBA applications submitted by WILLIAMS contained

        representations that WILLIAMS well knew were false.

        Among other false representations, WILLIAMS falsely represented

        each of the businesses gross revenue in her application. Specifically,

        WILLIAMS represented:

           i. in the Williams Credit Solutions, LLC SBA application the
              business had $85,000 in gross i*evenue the prior 12 months
              when, as WILLIAMS well knew, the business made no
              more than $5,000 in the prior 12 months.

           ii. in the Company 1 SBA application the business had
               $165,000 in gross revenue the prior 12 months when, as
               WILLIAMS well knew, the business made no more than
               $5,000 in the prior 12 months.
Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 4 of 16




           iii. in the Cynt's Kitchen SBA application the business had
                $88,800 in gross revenue the prior 12 months, when as
                WIIXIAMS well knew, the business had not been
                operational since April 2019(well before COVID-19).

        In addition, WILIdAMS falsely represented that Company 1 had ten

        employees so that the entity could qualify for a $10,000 EIDL Advance.

        In truth, WILLIAMS knew that Company 1 had no employees.

        In addition, WILLIAMS falsely stated that Cynt's Kitchen had seven

        employees. In truth, WILLIAMS knew that Cynt's Kitchen had no

        employees.

        In reliance on WILLIAMS' false representations, the SBA made the

        following deposits into accounts (totaling $137,500.00) in the name of

        WILLIAMS and her husband:

                        Entity                 Bank         Amount


  Loan 1    Williams Credit Solutions, LLC "Bank 1"      $41,500

  Loan 2    Cynt's Kitchen                 "Bank 1"      $20,000

  Loan 3    Company 1                       ^Bank 2"     $66,000

  Loan 4    Company 1                      "Bank 2"      $10,000



        In addition to the false representations to obtain the loans, WILLIAMS

        used part of the SBA money on purely personal matters, including, for

        example, the purchase a Louis Vuitton purse, a living room furniture

        package, and paying thousands of doUars to family members.
     Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 5 of 16




3.     Posvsible Sentence

       Defendant's guilty plea will subject her to the following maximum possible

sentence: 20 years' imprisonment and applicable fine, such restitution as may be

ordered by the Court, and forfeiture of all forfeitable assets. The Court additionally

must impose a $100 special assessment per count of conviction.

4.     No Promised Sentence

       No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

estimate of sentence given or recommendations made by Defendant's counsel, the

government, the U.S. Probation Ofhce, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant will not be allowed to withdraw

her plea of guilty if she receives a more severe sentence than she expects.

5.     Court's Use of Sentencing Guidehnes

       The Court is obhgated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense. The Sentencing

Guidehnes are advisory; the Court is not required to impose a sentence within the

range those Guidelines suggest. The Court will consider that range, possible

departures under the Sentencing Guidelines, and other sentencing factors under 18

U.S.C. § 3553(a), in determining the Defendant's sentence.           The Sentencing

Guidehnes are based on ^ of Defendant's relevant conduct, pursuant to U.S.S.G.

§ IB 1.3, not just the conduct underlying the particular Count or Counts to which

Defendant is pleading guilty.
     Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 6 of 16




6.     Agreements Recrarding Sentencing Guidelines

       a.    Use of Information

       Nothing in this agreement precludes the government from providing full and

accurate information to the Court and U.S. Probation Office for use in calculating the

applicable Sentencing Guidelines range.

       b.    Acceptance of Resnonsibilitv

       If the Court determines that Defendant qualifies for an adjustment under

U.S.S.G. § 3El.l(a), and the offense level prior to operation of § 3El.l(a) is 16 or

greater, the government will move for an additional one-level reduction in offense

level pursuant to Section 3E1.1(b) based on Defendant's timely notification of her

intention to enter a guilty plea.

       c.    Amount of Loss

       The government agrees to recommend to the U.S. Probation Office and the

Court at sentencing that the amount of loss, for purposes of Section 2B1.1 of the

Sentencing Guidelines, is the actual loss suffered by the United States Government,

which is $137,500.00 dollars.

       d.    Other Enhancements


       The government and Defendant agree to recommend to the U.S. Probation

Office and the Court at sentencing that no other enhancements apply.

7.     Cooperation


       a.    Complete and Truthful Cooperation Reouired
     Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 7 of 16




       Defendant must provide full, complete, candid, and truthful cooperation in the

investigation and prosecution of the offenses charged in her Information and any

related offenses. Defendant shall fully and truthfully disclose her knowledge ofthose

offcmses and shall fully and truthfully answer any question put to her by law

enforcement officers about those offenses.

       This agreement does not require Defendant to "make a case" against any

particular person. Her benefits under this agreement are conditioned only on her

cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.

       b.     Motion for Reduction in Sentence Based on Cooperation

       The government, in its sole discretion, will decide whether Defendant's

cooperation qualifies as"substantial assistance" pursuant to U.S.S.G. § 5K1.1 or Fed.

R. Grim. P. 35 and thereby warrants the filing of a motion for downward departure

or reduction in Defendant's sentence. If such a motion is filed, the Court, in its sole

discretion, will decide whether, and to what extent, Defendant's sentence should be

reduced. The Court is not required to accept any recommendation by the government

that the Defendant's sentence be reduced.

8.     Forfeiture

       a.     Defendant agrees to forfeit her interest in any property constituting, or

derived from, any proceeds obtained, directly or indirectly, as a result of the Title 18

offense to which she has agreed to plead guilty, and any property used, or intended
     Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 8 of 16




to be used, in any manner or part, to commit, or facilitate the commission of that
offense, the "Subject Property").

       b.    Defendant waives and abandons all right, title, and interest in the

Subject Property. Defendant agrees to take all steps requested by the government to

facilitate transfer of title of the Subject Property to the government. Defendant

further agrees not to file any claim, answer, or petition for remission or mitigation in

any administrative or judicial proceeding pertaining to the Subject Property. If any

such document has already been filed, Defendant hereby withdraws that filing.

       c.    Defendant agrees to hold the government and its agents and employees

harmless from any claims made in connection with the seizure, forfeiture, or disposal

of property connected to this case.        Defendant further agrees to waive the

requirements of the Federal Rules of Criminal Procedure 32.2 and 43(a) regarding

notice of the forfeiture in the charging instrument, announcement of the foi*feiture at

sentencing, and incorporation of the forfeiture in the judgment.

       d.    Defendant waives and abandons her interest in any other property that

may have been seized in connection with this case. Additionally, Defendant waives

any and all challenges on any grounds to the seizure, forfeiture, and disposal of any

property seized in connection with this case. Defendant specifically agrees to waive

any challenges arising under the Double Jeopardy Clause of the Fifth Amendment

and the Excessive Fines Clause of the Eighth Amendment.

9.     Financial Obhgations and Agreements

       a.     Restitution



                                           8
   Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 9 of 16




        The amount of restitution ordered by the Court shall include restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not limited to

the specific counts to which Defendant is pleading* guilty. Any restitution judgment

is intended to and will survive Defendant, notwithstanding the abatement of any

underlying criminal conviction,

        b.    Special Assessment

        Defendant agrees to pay a special assessment in the amount of $100, payable

to the Clerk of the United States District Court, which shall be due immediately at

the time of sentencing.

        c.    Release of Appearance Bond

        Defendant authorizes the Clerk of the United States District Court to release

the funds posted as security for an appearance bond in this case to satisfy any of the

financial obligations including forfeiture imposed by judgment of the Court in this

case.



        d.    Required Financial Disclosures

        By the date that Defendant enters a guilty plea. Defendant shall complete a

financial disclosure form hsting all her assets and financial interests, whether held

directly or indirectly, solely or jointly, in her name or in the name of another.

Defendant shall sign the financial disclosure form under penalty of perjury and

provide that form to the Financial Litigation Unit of the United States Attorney's

Office and to the United States Probation Office. Defendant authorizes the United

States to obtain credit reports on Defendant and to share the contents ofthose reports


                                            9
  Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 10 of 16




with the Court and the United States Probation Office. Defendant also authorizes

the United States Attorney's Office to inspect and copy all financial documents and

information held by the United States Probation Office.

        e.    "Financial Examination

        Defendant will submit to an examination under oath on the issue of her

financial disclosures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty

plea.

        f.    No Transfer of Assets


        Defendant certifies that she has made no transfer of assets in contemplations

of this prosecution for the purpose of evading or defeating financial obligations or

forfeiture created by this Agreement or that may be imposed upon her hy the Court

at sentencing. Defendant promises that she will make no such transfers in the future.

        h.    Material Change in Circumstances

        Defendant agrees to notify the United States of any material change in

circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in

this case. Such notification will be made within seven days of the event giving rise

to the changed circumstances, and in no event later than the date of sentencing.

        i.    Enforcement


        Any payment schedule imposed by the Court is without prejudice to the United

States to take all actions and remedies available to it to collect the full amount ofthe

financial obligations imposed by the judgment of the Court in this case. Defendant


                                          10
   Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 11 of 16




understands and agrees that the financial obligations and forfeiture imposed by the

judgment of the Court in this case will be placed on the Treasury Offset Program so

that any federal payment that Defendant receives may be offset and applied to the

judgment debt without regard to or affecting any payment schedule imposed by the

Court.


10.   Waivers


      a.     Waiver of Appeal

      Defendant entirely waives her right to a direct appeal of her conviction and

sentence on any ground (including any argument that the statute to which the

defendant is pleading guilty is unconstitutional or that the admitted conduct does not

fall within the scope of the statute). The only exceptions arc that the Defendant may

file a direct appeal of her sentence if (1) the court enters a sentence above the

statutory maximum,(2) the court enters a sentence above the advisory Sentencing

Guidelines range found to apply by the court at sentencing; or (3) the Government

appeals the sentence. Absent those exceptions, Defendant explicitly and irrevocably

instructs her attorney not to file an appeal.

      b.     Waiver of Collateral Attack                                             )

      Defendant entirely waives her right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.

§ 2255 motion. The only exception is that Defendant may collaterally attack her

conviction and sentence based on a claim ofineffective assistance of counsel.

      c.     FOIA and Privacv Act Waiver



                                           11
   Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 12 of 16




      Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution of this case under the

authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto,

      d.     Fed. R. Grim. P. llCfi and Fed. R. Evid. 410 Waiver

      Rule 11® of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibility of statements made by a

defendant during the course of plea discussions or plea proceedings. Defendant

knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or her plea of guilty is later withdrawn, all of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

11.   Defendant's Rights

      Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.

Defendant possesses a number of rights which she will waive by pleading guilty,

including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confront and cross-examine

adverse witnesses, to be protected from compelled sclf-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.

12.   Satisfaction with Counsel



                                           12
   Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 13 of 16




      Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant believes that her attorney has represented her faithfully, skillfully, and

diligently, and she is completely satisfied with the legal advice given and the work

performed by her attorney.

13.   Breach of Plea Agreement

      If Defendant fails to plead guilty, withdraws or attempts to withdraw her

guilty plea, commits any new criminal conduct following the execution of this

agreement, or otherwise breaches this agreement, the government is released from

all of its agreements regarding Defendant's sentence, including any agreements

regarding the calculation ofDefendant's advisory Sentencing Guidelines. In addition,

the government may declare the plea agreement null and void, reinstate any counts

that may have been dismissed pursuant to the plea agreement, and/or file new

charges against Defendant that might otherwise be barred by this plea agreement.

Defendant waives any statute-of-limitations or speedy trial defense to prosecutions

reinstated or commenced under this paragraph.

14.   Entire Agreement


      This agreement contains the entire agreement between the government and

Defendant.




                                        13
  Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 14 of 16




                               BOBBY L. CHRISTINE
                               UNITED STATES ATTORNEY




Date                           I^arl I. I^jioche
                                Chief, Crimiaal Division




Date                             Thomas Clarkson
                               Assistant United States Attorney



Date                           Patrick J. Schwedler
                               Assistant United States Attorney   ^




                                 14
       Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 15 of 16




       I have read and carefully reviewed this agreement with my attorney. I

understand each provision of this agreement, and I voluntarily agree to it. I hereby

stipulate that the factual basis set out therein is true and accurate in every respect.




Date                                             hia Williams



       I have fully explained to Defendant all of her rights, and I have carefully

reviewed each and every part of this agreement with her. I believe that he fully and

completely understands it, and that her decision to enter into this agreement is an

informed, intelligent, and voluntary one.




Date                                    Counsel for Defendant
                                        Troy Clark




                                            15
   Case 1:20-cr-00109-JRH-BKE Document 18 Filed 02/24/21 Page 16 of 16




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION



 UNITED STATES OF AMERICA

                    V.                                     CR: 120-109


 JACINTHIA WILLIAMS



                                      ORDER


      The aforesaid Plea Agreement, having been considered by the Court in

conjunction with the interrogation by the Court of the defendant and the

defendant's attorney at a hearing on the defendant's motion to change her plea and

the Court finding that the plea of guilty is made freely, voluntarily and knowingly,

it is thereupon,

      ORDERED that the plea of guilty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.



             This




                                THE<gomRi^E J.41ANDAL HALL
                                JUDGE,UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
